NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                               No. 16-1263


                           JEFFREY BUTLER,
                                      Appellant
                                  v.

                    LIEUTENANT CONRAD LAMONT,
        Individually, and his official capacity as a Corrections Official;
         JOHN/JANE DOE GUARDS #1-X Individually, and In Their
                  Official Capacities as Corrections Officers;
                   JOHN/JANE DOE SUPERVISORS #1-X,
               Individually, and In Their Official Capacities as
Prison Supervisory Personnel; TODD BUSKIRK, Individually, and his Official
   Capacity as Warden of Northampton County Prison; ARNOLD MATOS,
       Individually and His Official Capacity as Director of Corrections;
 JOHN STOFFA, Individually and His Official Capacity as County Executive;
                    THE COUNTY OF NORTHAMPTON
                 ____________________________________

              On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                  (D.C. Civil Action No. 5-14-cv-03733)
              District Judge: Honorable James Knoll Gardner
               ____________________________________

               Submitted Under Third Circuit L.A.R. 34.1(a)
                      on Monday October 24, 2016

      Before: VANASKIE, KRAUSE and NYGAARD, Circuit Judges

                   (Opinion filed: November 28, 2016)
                                        OPINION*


KRAUSE, Circuit Judge.

       After suffering an alleged beating at the Northampton County Prison, Jeffrey

Butler sued unnamed corrections officers, various prison and county administrators, and

Northampton County. Butler now appeals the District Court’s dismissal of the unnamed

corrections officers from the suit and the District Court’s grant of summary judgment to

the other defendants. For the reasons that follow, we will affirm the dismissal of the

unnamed corrections officers, affirm the grant of summary judgment to the prison and

county administrators, reverse the grant of summary judgment to Northampton County,

and remand for proceedings consistent with this opinion.

I.     Background

       Butler was an inmate at Northampton County Prison in 2012, when prison

officials observed him in his cell “yelling about saving the children that were stuck in his

cell wall.” App. 142. A nurse ordered that Butler be placed on suicide watch, and

corrections officers moved him to a designated suicide cell. Butler alleges that the

corrections officers then forced him to undress and “savagely and brutally beat [him],

breaking three of his ribs.” Appellant’s Br. 7.

       Advancing constitutional violations under 42 U.S.C. § 1983, Butler sued unnamed

corrections officers, corrections officer Conrad Lamont, prison administrators, the

       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.

                                             2
County Executive, and Northampton County itself.1 In an October 2014 discovery

scheduling order, the District Court allowed Butler until January 30, 2015 to amend his

complaint and to name corrections officers other than Lamont as defendants. Butler did

not do so. Moreover, in August 2015, after summary judgment briefing, Butler stipulated

to Lamont’s dismissal from the case.

       The District Court proceeded (1) to dismiss the unnamed corrections officers

based on Butler’s failure to amend his complaint and (2) to grant summary judgment to

the remaining defendants, including to Northampton County, on the ground that the

prison and county administrators lacked personal involvement in or knowledge of

Butler’s alleged assault and subsequent medical care. This appeal followed.

III.   Discussion2

       Butler contends that the District Court erred both (1) in dismissing the unnamed

corrections officers, and (2) in granting summary judgment to the prison and county

administrators and to Northampton County on Butler’s § 1983 supervisory and municipal

liability claims. We address each ruling in turn.

       First, Butler asserts that, in dismissing the unnamed corrections officers, the

District Court erred by neglecting to give Butler another opportunity to amend his

complaint. We review a District Court’s decision refusing leave to amend a complaint


       1
         Butler also brought state law claims, which are not at issue in this appeal. The
District Court granted summary judgment on the state law claims to the defendants.
       2
        The District Court had subject-matter jurisdiction over Butler’s § 1983 claims
pursuant to 28 U.S.C. § 1331. We have jurisdiction pursuant to 28 U.S.C. § 1291.

                                             3
for abuse of discretion, Renchenski v. Williams, 622 F.3d 315, 324-25 (3d Cir. 2010), and

we perceive none here. The District Court gave Butler ample time during discovery to

amend his complaint and to name corrections officers in place of the unnamed

corrections officers, but Butler did not amend at that time. Nor did Butler seek leave to

amend at any point thereafter, instead stating in his brief opposing summary judgment

only that he “could if necessary” ask the District Court to substitute a named corrections

officer for one of the unnamed corrections officers. App. 324 n.2. Because the District

Court was required neither to construe Butler’s statement as a motion for leave to amend

nor sua sponte to amend Butler’s complaint on his behalf, see United States ex rel. Zizic

v. Q2Administrators, LLC, 728 F.3d 228, 243 (3d Cir. 2013), the District Court’s decision

to dismiss the unnamed corrections officers was not an abuse of discretion, see generally

Hindes v. FDIC, 137 F.3d 148, 155-56 (3d Cir. 1998).

       Second, Butler contests the District Court’s grant of summary judgment to the

prison and county administrators and to Northampton County on Butler’s § 1983

supervisory and municipal liability claims. We review a district court’s grant of

summary judgment de novo, Burns v. Pa. Dep’t of Corr., 642 F.3d 163, 170 (3d Cir.

2011), and we will affirm when the moving party has established that “there is no

genuine dispute as to any material fact” and, viewing the facts in light most favorable to

the non-moving party, “the movant is entitled to judgment as a matter of law,” Fed. R.

Civ. P. 56(a); Moore v. City of Phila., 461 F.3d 331, 340 (3d Cir. 2006). Applying this




                                             4
standard, the District Court correctly granted summary judgment to the prison and county

administrators, but it erred in granting summary judgment to Northampton County.

       On the supervisory liability claims against the prison and county administrators,

although Butler attempted to establish the administrators’ knowledge of and acquiescence

in Butler’s alleged beating by reference to historical problems at the Northampton County

Prison, that evidence is insufficient to establish “actual” knowledge with the

“particularity” necessary to impose supervisory liability. Rode v. Dellarciprete, 845 F.2d
1195, 1207-08 (3d Cir. 1988); see also Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). That

is, Butler’s evidence did not relate to Butler’s own alleged beating but rather to other

alleged misconduct at the prison, and the administrators’ knowledge of other misconduct

does not equate to “actual knowledge” of the beating so that summary judgment was

proper as to those individuals.3 Baker v. Monroe Twp., 50 F.3d 1186, 1194 (3d Cir.

1995); Rode, 845 F.2d at 1207-08.

       On the municipal liability claim against Northampton County, however, the

District Court erred by granting summary judgment based on Butler’s failure to establish

an underlying § 1983 violation committed by a Northampton County employee. The

District Court’s reasoning is contrary to our decision in Berg v. County of Allegheny, in

which we assumed that a municipality may be liable under § 1983, even if the plaintiff

       3
        Although Butler seems also to allege that summary judgment in favor of the
prison and county administrators was improper because the District Court made an
inappropriate credibility determination, the District Court’s opinion never explicitly
referenced Butler’s credibility, and its factual summary merely recounted both Butler’s
and the defendants’ contentions.

                                              5
does not obtain a favorable judgment on § 1983 claims against the municipality’s

employees. See 219 F.3d 261, 271-77 (3d Cir. 2000) (per curiam). Rather than obtain a

judgment against a municipality’s employee, a plaintiff advancing a municipal liability

claim must establish (a) “a violation of a federal right”—which may not necessarily arise

from the liability of an individual employee—and (b) a municipal policy or custom that

caused the violation. Id. at 268-77. By diverging from this rubric and granting summary

judgment based on only Butler’s inability to establish a municipal employee’s liability

under § 1983, the District Court erred. On remand, the District Court should grant

summary judgment only (a) if there was no violation of Butler’s federal rights, or (b) if,

even though there was, the violation did not arise from a Northampton County policy or

custom. See Startzell v. City of Phila., 533 F.3d 183, 204 (3d Cir. 2008); Berg, 219 F.3d

at 268-69, 275-77.

IV.    Conclusion

       For the foregoing reasons, we will affirm the District Court’s dismissal of the

unnamed corrections officers, affirm the entry of summary judgment on the claims

against the prison and county administrators, reverse the entry of summary judgment on

the claim against Northampton County, and remand to the District Court for proceedings

consistent with this opinion.




                                             6